Exhibit 10.4

ONEPAK, INC.

KEY EMPLOYEE EMPLOYMENT AGREEMENT

For

Steven V. Andon, President & CEO

This Employment Agreement (the “Agreement”) is made effective as of November 1,
2007, by and between ONEPAK, Inc., a Nevada Corporation (the “Employer” or the
“Company”) and Steven V. Andon, an individual (the “Employee”, and collectively,
the “Parties”).

WHEREAS, Employee currently provides services to Employer; and

WHEREAS, Employer wishes to recognize its appreciation of Employee’s services
and to set forth the terms of the employment relationship with Employee in
writing; and the Employee desires to continue his employment by the Company upon
the terms and subject to the conditions set forth in this Employment Agreement

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below, the Parties agree as follows:

1. Employment. Employer shall employ Employee in the position of President and
Chief Executive Officer. Employee’s duties shall include all of those duties
normally associated with these positions and other duties as may be assigned by
Employer from time to time. The Employer shall have the right to appoint a Chief
Operating Officer of the Company whose title may be Vice-President of
Operations.

2. Salary. For the services provided, Employer will pay Employee an annual
salary of $180,000 (One Hundred Eighty Thousand Dollars), payable monthly at the
rate of $15,000, in accordance with Employer’s payroll procedures. In addition
to the base salary, the Employer shall pay to Employee such bonus or bonuses as
determined from time to time by the Board of Directors of the Company, it being
the intention of the Employment Agreement that, in lieu of annual increases in
salary over the term of Employee’s employment, there will in fact be additional
bonuses voted by the Board of Directors, contingent on the success of ONEPAK,
Inc. Reference to salary shall be the yearly salary as described in this
agreement.

3. Vacation. Employee will be entitled to three weeks paid vacation per year.
Vacation timing approval will be handled in accordance with the normal practices
of Employer. In the event the Employee does not take the allotted three weeks’
vacation time the Company shall pay additional salary to Employee commensurate
with the amount of unused vacation time (calculated in full days).

 

ONEPAK, Inc. Employment Agreement Steven V. Andon, CEO

Page 1 of 6



--------------------------------------------------------------------------------

4. Additional Benefits. Employee shall participate in all health, dental,
insurance and similar plans of the Company and the use of an automobile,
including registration, insurance, and all maintenance, fuel, and other
associated costs of automobile ownership, leased by the Employer.

5. Expenses. Employer will reimburse Employee for reasonable expenses incurred
by Employee in the performance of his duties. Reimbursement will be handled in
accordance with Employer’s normal practices and policies. Mileage will be
reimbursed at the federal government’s then current POV Mileage Reimbursement
Rate

6. Conflicting Employment. Employee agrees that during the term of his
employment with Employer, he will neither undertake nor engage in any other
employment opportunities or business ventures unless he has received prior
written consent from the Employer’s Board of Directors to do so. This provision
shall not prohibit Employee from engaging in civic or nonprofit activities,
provided that such activities do not materially interfere with Employee’s job
responsibilities with Employer.

7. Conflicting Interests. Employee agrees that during the term of his employment
with Employer, he shall not acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by him to be adverse or
antagonistic to the Employer, its business or prospects, financial or otherwise.
Employee also shall not acquire any financial interest in, or have any business
connection with, any company that competes directly with Employer’s business,
throughout the world, in any line of business engaged in (or planned to be
engaged in) by Employer. Nothing in this Section 7 shall prohibit Employee from
becoming or remaining a passive investor in any publicly traded corporation, so
long as his interest in that corporation does not aggregate to more than one
percent of the voting shares of such corporation.

8. Confidentiality. Employee acknowledges that he will have access to Employer’s
confidential and proprietary information. Such confidential information may
include, without limitation: i) business and financial information, ii) business
methods and practices, iii) technologies and technological strategies, iv)
marketing strategies and other such information as Employer may designate as
confidential (“Confidential Information”). Employee agrees not to disclose to
any other person (unless required by law) or use for personal gain any
Confidential Information at any time during or after the termination of
employment, unless Employer grants express written consent prior to such a
disclosure. In addition, Employee will use his best efforts to prevent any such
disclosure. Confidential information will not include information that is in the
public domain, unless such information falls into public domain through
Employee’s unauthorized actions.

9. Non-competition. Following the termination of employment, Employee agrees not
to engage in any business similar to or in competition with the business of
Employer for a period of three (3) years. For purposes of this agreement,
engaging “in any business similar to, or in competition with the business of
Employer” shall include, without limitation: (a) engaging in such a business as
an owner, partner or agent; (b) taking employment with a third party engaged in
such business either as an employee, contractor or consultant; or (c) soliciting
customers for the benefit of a third party engaged in such business.

10. Non-solicitation of employees. Employee agrees that for a period of three
(3) years

 

ONEPAK, Inc. Employment Agreement Steven V. Andon, CEO

Page 2 of 6



--------------------------------------------------------------------------------

following the termination of his employment, Employee will not induce, recruit
or solicit any of Employer’s employees to terminate their employment or enter
into another employment arrangement with any other party.

11. Inventions.

a. Disclosure. During the course of his employment, Employee agrees to promptly
give full written disclosure to Employer of all inventions, discoveries,
improvements, developments and innovations, conceived in whole or in part by
Employee, directly or indirectly that: (i) result from work performed on behalf
of Employer, (ii) relate in any manner to Employer’s business or (iii) result
from the use of Employer’s materials, time, resources, employees or facilities
(collectively the “Inventions”).

b. Assignment/Assistance. Employee hereby assigns all right, title, and interest
to the Inventions to Employer, its successors and assigns. Furthermore, with
respect to the Inventions, during the course of his employment and after its
termination, Employee agrees to: (i) assist Employer in obtaining copyrights,
patents, or any other intellectual rights; (ii) provide all pertinent
information and data to Employer, (iii) execute all applications, assignments
and other instruments as required by Employer; and (iv) at Employer’s request
and expense, assist in the defense and prosecution of its intellectual rights in
the Inventions.

12. Other Rules and Policies. Employee agrees to abide by any other rules,
policies or procedures as communicated by Employer that are generally applicable
to employees of Employer.

13. Termination and Term.

a. Termination. Employee may not be terminated by Employer during the term of
this Agreement unless such termination is for cause. Termination for cause shall
be effected only for the following reasons:

i. Employee’s breach of his duty of undivided loyalty in the execution of his
fiduciary duties to Employer, including, but not limited to, the use of his
position of trust to further his private interests, or depriving Employer of any
opportunity to which it is entitled, without the prior written approval of the
Board of Directors;

ii. Dishonesty of Employee with respect to Employer or any of its subsidiaries;

iii. Willful misfeasance or nonfeasance of duty intended to injure or having the
effect of injuring the reputation, business, or business relationship of
Employer or of any of its subsidiaries or any of their respective officers,
directors or employees;

 

ONEPAK, Inc. Employment Agreement Steven V. Andon, CEO

Page 3 of 6



--------------------------------------------------------------------------------

iv. Conviction of Employee upon a charge of any felony crime which involves
moral turpitude or which could reflect unfavorably upon Employer or any of its
subsidiaries;

v. Willful or prolonged absence from work by Employee (other than by reason of
disability due to physical or mental illness) or failure, neglect or refusal by
Employee to perform his duties and responsibilities without the same being
corrected upon ten days prior written notice; or

vi. Material breach by the Employee of any of the covenants contained on this
Agreement.

b. Term. The term of this agreement (the “Term”) shall be for three (3) years.

14. Return of Property. Upon termination of employment, Employee will return to
Employer all drawings, documents, and other tangible manifestations of
Confidential Information (and all copies and reproductions thereof). In
addition, Employee will return any other property belonging to Employer
including without limitation: computers, office supplies, money and documents.

15. Continuing Obligations. Notwithstanding the termination of Employee for any
reason, the provisions of paragraph 8, 9, 10 and 11 of this Agreement will
continue in full force and effect following such termination.

16. Binding Effect. The covenants and conditions contained in the Agreement
shall apply to and bind the Parties and the heirs, legal representatives,
successors and permitted assigns of the Parties.

17. Cumulative Rights. The Parties’ rights under this Agreement are cumulative,
and shall not be construed as exclusive of each other unless otherwise required
by law.

18. Waiver. The failure of either party to enforce any provisions of this
Agreement shall not be deemed a waiver or limitation of that party’s right to
subsequently enforce and compel strict compliance with every provision of this
Agreement.

19. Severability. If any part or parts of this Agreement shall be held
unenforceable for any reason, the remainder of this Agreement shall continue in
full force and effect. If any provision of this Agreement is deemed invalid or
unenforceable by any statute, ordinance or court of competent jurisdiction, and
if limiting such provision would make the provision valid, then such provision
shall be deemed to be construed as so limited.

20. Counterparts. This Agreement may be executed in several counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one agreement.

 

ONEPAK, Inc. Employment Agreement Steven V. Andon, CEO

Page 4 of 6



--------------------------------------------------------------------------------

21. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties and supersedes any prior understanding or representation of any kind
preceding the date of this Agreement. There are no other promises, conditions,
understandings or other agreements, whether oral or written, relating to the
subject matter of this Agreement. This Agreement may be modified in writing and
must be signed by both Employee and Employer.

22. Notice. Any notice required or otherwise given pursuant to this Agreement
shall be in writing and mailed certified return receipt requested, postage
prepaid, or delivered by overnight delivery service, addressed as follows:

 

Employer:  

ONEPAK, Inc.

56 Main St.

Second Floor Suite H

P.O. Box 130

Orleans, Massachusetts 02653-0130

Employee:  

Mr. Steven V. Andon

46 Maple Lane

Brewster, Massachusetts 02631

With copies to:  

Mr. Philip G. Baker

POB 178

New Castle, New Hampshire 03854

Either party may change such addresses from time to time by providing notice as
set forth above.

23. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Massachusetts.

IN WITNESS WHEREOF, the parties, intending to be bound, have caused this
Agreement to be executed the day and year first above written.

 

ONEPAK, Inc. Employment Agreement Steven V. Andon, CEO

Page 5 of 6



--------------------------------------------------------------------------------

ONEPAK, Inc. (Employer)

LOGO [g54348g34j96.jpg]

Lawrence K. DeLamarter, Director

LOGO [g54348g91q70.jpg]

Witness signature

Philip G. Baker

Witness name

PO Box 178, New Castle, NH 03854

603-431-1415

Witness address & telephone Steven V. Andon (Employee)

LOGO [g54348g00f04.jpg]

Signature

LOGO [g54348g54o33.jpg]

Witness signature

Sheri A. Andon

Witness name

350 Massachusetts Ave, Arlington MA 02474

Witness address & telephone

 

ONEPAK, Inc. Employment Agreement Steven V. Andon, CEO

Page 6 of 6